Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on November 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (OA).
2.	Claims 1-2, 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rettler (US 20180326564) in view of Zang et al. (CN 101187410A).
	Claim 1
Rettler teaches an inertial transmission device (100, ¶ 21 et seq.) including: 
a center element (102, FIGS. 1-6, ¶ 22) being a socket (FIG. 9) and having an axial direction (120, FIGS. 1-2) and two ends, one of the ends being a driving end (110, FIGS. 2 and 9, ¶ 21, see Appendix 1 (Ap. 1)) and the other end being an output end (at 106, FIGS. 1 and 9, ¶ 21, see Ap. 1), the center element (102) being capable of rotating with the axial direction (120) as a center; and 
an inertial element (104, 112; ¶ 22 et seq.) having a connecting portion (112, FIGS. 1-2) and an inertia portion (Ap. 1), the connecting portion (112) having an inner end (Ap. 1) and an outer end (Ap. 1), the inner end (Ap. 1) being connected to the center element (102) in the axial direction of the center element (102), and the inertia portion (104) being disposed at the outer end (Ap. 1) of the connecting portion (112).  
As noted, the plain meaning (MPEP § 2111.01) of “socket” is “a natural or artificial hollow
into which something fits or in which something revolves” as seen in common dictionaries such as Google search cited.  In the instant case, Rettler’s center element (102) has a hollow (110) into which something (torque application tool, id. ¶ 27) fits or in which something revolves.  Thus, under a broadest reasonable interpretation (BRI) during examination (MPEP § 2111), Rettler’s center element (102) is a socket in the same or similar manner as Applicant’s center element (20) shown in Applicant’s FIG. 4.
In summary, Rettler teaches the invention substantially as claimed.  However, Rettler does not teach a center of the inner end and a center of the outer end of the connecting portion having a positional difference, the center of the outer end being closer to the output end of the center element than the center of the inner end in the axial direction of the center element. 
Zang teaches a center (C1 in Appendix 2 (Ap. 2)) of the inner end (Ap. 2) and a center (C2 in Ap. 2) of the outer end (Ap. 2) of the connecting portion (2) having a positional difference (FIG. 2), the center (C2 in Ap. 2) of the outer end (Ap. 2) being closer to the output end (Ap. 2) of the center element (8) than the center (C1 in Ap. 2) of the inner end (Ap. 2) in the axial direction (Ap. 2) of the center element (8) in order to, inter alia, dampen the vibration, provide a small mass-to-inertia ratio and obtain maximum moment of inertia under limited conditions (Translation (Tr.) abstract, ¶¶ 4, 6, 8 and 23, claim 1).  On the other hand, the positional difference of the centers of the inner and outer ends of the connecting portion is well known.  See, e.g., US 5,816,114 of Gregoire et al., CN 111963628 Al, Li (CN 201065910 Y), Baumer et al. (EP 2698557 A1), and/or other references cited in this OA.  
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to form Rettler’s connecting portion having a center of the inner end and a center of the outer end having a positional difference, the center of the outer end being closer to the output end of Rettler’s center element than the center of the inner since it would, inter alia, dampen the vibration, provide a small mass-to-inertia ratio and obtain maximum moment of inertia under limited conditions as taught or suggested by Zang.  The making of Rettler’s connecting portion having centers of the inner and outer ends with a positional difference would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Rettler’s inertia portion (Ap. 1) is ring-shaped, and annularly disposed at the outer end of the connecting portion (112).
Claim 4
Rettler’s connecting portion (2) is formed as at least two ribs (112, FIGS. 7-8) disposing at equal intervals. 
Claim 5
A cross section between the inner and outer ends (Ap. 2) of Zang’s connecting portion (2)
forms an inclined surface (Ap. 2).
Claim 7
A thickness of Zang’s inertia portion (1) is greater than a thickness of the connecting portion (2, FIG. 2).
Claim 8
An outer periphery of Zang’s inertia portion (1) protrudes from two sides of Zang’s connecting portion (2) as seen in FIGS. 1-2.
Claim 9
An outer periphery of Zang’s inertia portion (1) protrudes from one side of the connecting portion (2), and protrudes in a direction toward the output end (Ap. 2) of the center element (8).
Claim 10
The inner end (Ap. 2) of Zang’s connecting portion (2) of the inertial element (1) is closer to the driving end (Ap. 2) of the center element (8, see FIG. 2 in Ap. 2).
Claim 12
The center element (102), the inertial element (104, 112) and the inertia portion (Ap. 1) of Rettler are integrally formed.  On the other hand, the center element (8), the inertial element (1) and the inertia portion (4, FIG. 2) of Zang are also integrally formed.  It is well settled that the term “integral” is not restricted to a one-piece article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).
3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Zang as applied to claim 1 above and further in view of Pierce (US 2,510,292).
 	Claim 3
Rettler and Zang teach the invention substantially as claimed.  Rettler and Zang do not teach the connecting portion formed as an annular disc. 
Pierce teaches the connecting portion (18, FIGS. 1-2) formed as an annular disc in order to, inter alia, eliminate or minimize the vibrations (id. 1:6-32). 
It would have been obvious to the PHOSITA before the EFD of the application to form
Rettler’s connecting portion as an annular disc in Rettler’s device modified by Zang because it
 would eliminate or minimize the vibrations as taught or suggested by Pierce.  KSR.  
Claim 6
A cross section between the inner end and the outer end of Pierce’s connecting portion (18) forms a curved surface as shown in FIG. 1.
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Zang as applied to claim 1 above and further in view of admitted prior art (APA).
Rettler’s driving end is provided with a polygonal hole (110, FIGS. 2 and 8, ¶ 30).  In summary, Rettler and Zang teach the invention as claimed except the output end being provided with a polygonal lug instead of a polygonal hole.
APA is described in Spec. ¶ 2 and shown in Applicant’s FIG. 1.  See In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) cited in MPEP § 2129.  APA teaches the output end (93) being provided with a polygonal hole in order to connect the socket (90) to the work piece (B) (Spec. ¶ 2).
It would have been obvious to the PHOSITA before the EFD of the application to provide Rettler’s output end with the polygonal hole in Rettler’s device modified by Zang since it would connect Rettler’s socket to the work piece as taught or suggested by APA.  KSR.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
a.	Swartout (US 4,341,001) teaches an inertia transmission device including a center element (44) and an inertia element having an inertia portion (14) and a connecting portion (24) that has positional different centers (id.  FIGS. 9 and 11-13);
b.	McGrath (US 5,012,694) teaches an inertia transmission device including a center
element (a shaft, not shown, id. col. 2, ll. 9-24) and an inertia element having an inertia portion (20) and a connecting portion (22, FIG. 1) that has positional different centers (id.  FIGS. 1-2);
c.	Ahlstrom et al. (US 5,760,506) teaches an inertia transmission device including a center element (60) and an inertia element having an inertia portion (20) and a connecting portion (50) that has positional different centers (id.  FIGS. 1-2); and
d.	Spears et al. (US 9,267,570) teaches an inertia transmission device including a center element (182) and an inertia element having an inertia portion (192) and a connecting portion (174) that has positional different centers (id.  FIG. 4).
Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive.
Abstract
The abstract objection is withdrawn in view of the substitute abstract.
Drawings
Applicant’s confirmation of the Office’s acceptance of the original drawings is acknowledged.
Claims 
Present Invention
Applicant’s description of the invention (Am. pp. 3-6) is appreciated. 
Rettler and Zang 
First, Applicant contended that “Rettler does not disclose the feature of claim 1 of the present invention, claim 1 is not anticipated by Rettler.”  Am. p. 7.
The Examiner respectfully submits that the rejections applied in the OA are not based on 
anticipation under 35 USC 102.  The applied rejections are under 35 USC 103.  It is well settled that the prior art under obviousness rejection does not require to disclose each and every claimed feature of the claim.  
Here, the evidence shows that Rettler discloses, inter alia, the center element (102) being a socket and the inertial element (104, 112) having connection portion (112) and inertia portion (Ap. 1), etc. set forth in claim 1.  To the extent that Rettler does not teach the center of the inner end and a center of the outer end of the connecting portion (112) having a positional difference, the center of the outer end being closer to the output end of the center element than the center of the inner end in the axial direction of the center element; however, Zang teaches the instant missing feature of Rettler as seen in Zang’s FIG. 2 (Am. p. 8) and the rejections above.  
Second, Applicant asserted that Zang’s flywheel is not a socket and only provides moment of inertia, not for transmitting force from one end to the other end.  Am. p. 9. 
The Examiner respectfully submits that Applicant applied an “ipsissimis verbis” test that requires the same terminology in the prior art reference in order to find anticipation or obviousness. See footnote 11 of AKZO N.V. v. International Trade Commission, 1 USPQ2d 1241, 1245 (CAFC 1986) and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) cited in MPEP § 2131.   It is well settled that an inventor can be his/her own lexicographer. Thus, even though Zang does not use the term “socket,” under the BRI rule set forth in MPEP § 2111, Zang’s flywheel is the so-called “socket.”  In fact, the plain meaning of “socket” is “a natural or artificial hollow into which something fits or in which something revolves” as seen in common dictionaries such as cited Google search.  Here, Zang’s center element, i.e., the wheel hub (8) shown on pp. 8-9 of the Am. has a cylindrical hollow into which something (e.g., an axle) fits or revolves.  Thus, under BRI rule, Zang’s center element (8) “reads on” the socket in the context of Applicant’s center element (20) described in the specification (Pub.’212 ¶ 22 et seq.) and shown in Applicant’s FIG. 4.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
Further, contrary to Applicant’s arguments, Zang’s flywheel transmits force from one end to the other end. Indeed, when Zang’s flywheel rotates, e.g., in a horizontal plane as shown in Zang’s FIGS. 1 and 3, the force is transmitted from one end to another end so that Zang’s flywheel can spin or rotate about its central axis.  More importantly, the features upon which applicant relies such as the transmitting force from one end to the other end are not recited in the rejected claim; thus, they are unpersuasive from the outset.  Please see In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP § 2131.05 and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) cited in MPEP § 2145(VI).
Third, Applicant asserted that Zang’s flywheel cannot be used as the use of FIG. 4 of the present invention, since Zang’s rim 1 will touch objects in the environment. (Am. p. 9)
As noted from MPEP § 2145 and cases cited therein, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Please see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Here, even if Zang’s flywheel may not be used as shown in Applicant’s FIG. 4 and even if Zang’s rim 1 will touch objects in the environment; however, Rettler’s flywheel or socket 100 can be used as shown in Applicant’s FIG. 4 and Rettler’s rim 104 will not touch objects in the environment as evidenced by Rettler’s FIG. 9.  
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to the PHOSITA.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Rettler teaches the center element and the inertia element as claimed.  Zang teaches the center of the inner end and the center of the outer end having a positional difference, the center of the outer end being closer to the output end of Rettler’s center element than the center of the inner in order to dampen the vibration as claimed.  The combination of Rettler and Zang teaches all of the elements recited in claim 1; thus, claim 1 is not patentable under 35 USC 103. 
On the other hand, in response to applicant's argument that Zang’s flywheel is not a socket and only provides moment of inertia, not for transmitting force from one end to the other end, it is well settled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Applicant’s arguments about the intended use or inherent results of the claimed elements fail to show the structural difference; thus, add nothing to the claim’s patentability or substance.  Please see, e.g., In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See also “wherein” or “whereby” clause in Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Fourth, Applicant asserted that the PHOSITA will not consider the flywheel of Zang as a
prior art in the field, and there is no reasonable motivation for the PHOSITA in the field to combine
Rettler and Zang.  Am. p. 10.
In response to applicant's argument that Zang is nonanalogous art, it has been held that a
prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  Please see In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992); In re Icon Health and Fitness Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) cited in MPEP §§ 2141.01(a) and 2143. 
In the case at hand, Zang’s device is in the field of flywheels.  Meanwhile, Applicant’s invention device is a device that provides rotational inertia (Pub.’212, e.g., abstract, ¶¶ 1-13).  It is well known (MPEP § 2144.03) that the flywheel is a device that provides or has rotational inertia as evidenced by, e.g., publications “Does flywheel provide a rotational inertia” from Microsoft Bing and “Flywheel” from the website en.wikipedia.org., US 20190178337 of Stryker et al. (id. ¶ 30), Pub. No. US 20100199803 of Archiriloaie et al. (id. ¶¶ 4-6 and 17-49), and Pub. No. US 20200386295 of Clegern (id. abstract, ¶¶ 2-4, 16, 50, 53).  Therefore, the PHOSITA would consider the flywheel of Zang as the prior art in the same field of endeavor of Applicant.  In fact, it is noteworthy to point out that Applicant’s invention and Zang’s invention are classified under the same international classification IPC F16F15/30.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to the PHOSITA.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR. 
In this case, the scope of Rettler’s invention is to increase the rotational inertia of the socket
adaptor or flywheel 100 as seen in, e.g., abstract, background of the invention, and ¶¶ 18-28 of Rettler.  Applying BRI, Rettler’s socket adaptor 100 is the flywheel because it is a wheel rotating on a shaft 106 as evidenced by the plain meaning of the term “flywheel” from common dictionaries such as dictionary.com attached.  Zang has the same scope of increasing or obtaining maximum moment of inertia of Zang’s flywheel (Tr. abstract, ¶¶ 4, 6, 8 and 23, claim 1).  Therefore, some teaching, suggestion, or motivation to combine Rettler and Zang is found in these references themselves.  Hindsight is eliminated in this instant because the devices of Rettler, Zang and Applicant are not only in the same field of endeavor (flywheel) but also solve substantially the same problem (increasing inertia torque) by substantially the same way (positional different centers). 
Pierce
In the same vein of attacking reference individually, Applicant argued that Pierce does not teach the positional different centers (Am. p. 10).  
Although Pierce does not teach the positional different center; however, Zang does.  The combination of Rettler, Zang and Pierce teaches all limitations in claims 3 and 6.  Thus, the rejections of these claims are respectfully maintained.
APA
Applicant repeated the attacking reference individually arguments by assertion that APA does not teach the positional different centers (Am. pp. 10-11).  
Although APA does not teach the positional different center; however, Zang does.  The combination of Rettler, Zang and APA teaches all limitations in claim 11.  Thus, the rejections of claim 11 is respectfully maintained.
Distinction between the Present Invention and the Combined Cited Prior Art
At the outset, Applicant emphasized, inter alia, on p. 11 of the Am: “Each cited prior art has been discussed individually and shown not to teach limitations identified as being distinguishable from the present invention.  Because none of the cited prior art individually teaches the limitations listed below…”  (Emphasis added).   
As noted above, the Court has long laid Applicant’s arguments to rest by pointing out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Hence, the thrust of Applicant’s arguments is unavailing. 
Applicant further asserted that “It is a basic principle of U.S. patent law that it is improper to arbitrarily pick and choose prior art patents and combine selected portions of the selected patents on the basis of Applicant's disclosure to create a hypothetical combination which allegedly renders a claim obvious.”   (Am. p. 11)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of the PHOSITA at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Applicant further cited KSR and Graham v. John Deer test for determining obviousness to contend that the Examiner did not articulate the reasons to combine. Am. pp. 11-13.
The Examiner respectfully submits that the Examiner’s rejections provide an “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” for combining selected elements of Rettler with selected elements of Zang, Pierce, and/or APA as evidenced by, e.g., the Examiner’s explanation and answers to Applicant’s arguments above.  
In addition, the Examiner respectfully submits that the Examiner totally agrees with the Court’s holding in KSR and Graham v. John Deer cited by the Applicant.   However, the Examiner is mindful that the Court in KSR also set forth the following principle:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

	Here, Applicant has not shown that the claimed invention is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement" required by KSR for the reasons set forth above.
Summary 
In view of the foregoing, the instant application is not in condition for allowance.
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Vinh Luong whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656